Citation Nr: 1332954	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-35 020	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to April 1974.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2009 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, and rated the disability 30 percent, effective July 2008.  The Veteran disagreed with the 30 percent rating and the current appeal ensued.  By rating decision of May 2012, the 30 percent rating for PTSD was increased to 70 percent, effective January 2012.  

Due to the relocation of the Veteran, jurisdiction now lies with the St. Petersburg, Florida RO.  


FINDING OF FACT

On September 17, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an initial increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, withdrew the issue of entitlement to an initial increased rating for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal as to an initial increased rating for PTSD, is dismissed.  




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


